— Judgment affirmed, with costs. Memorandum: We conclude that the contract of February 1, 1928, between George H. Hughes, Evelyn C. Hughes, Charles K. Bryce and Louis Morpurgo was founded upon a valid consideration and was legally enforceable. Upon the death of George H. Hughes, Evelyn C. Hughes, as his survivor,— by rights which are contractual in character and have their origin in the express terms of the contract of February 1, 1928,— became entitled to the weekly payments due to her husband thereunder. All concur. (The judgment determines a certain fund not to be part of the estate of George H. Hughes, but directs it to be paid to the executor of the estate of Evelyn C. Hughes, in an action under an assignment of installments in claimed fraud of creditors.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.